—In a proceeding pursuant to General Municipal Law § 50-e (5) for leave to serve a late notice of claim, the petitioner appeals from an order of the Supreme Court, Kings County (Hutcherson, J.), entered June 22, 2000, which denied the application.
Ordered that the order is reversed, as a matter of discretion, with costs, and the application is granted.
The petitioner’s notice of claim was served approximately seven days after the expiration of the 90-day period within which to serve a notice of claim. While the reasonableness of the excuse for the delay proffered by the petitioner in this case may be open to question, the absence of a reasonable excuse is not necessarily fatal (see, Matter of Alvarenga v Finlay, 225 AD2d 617; Matter of Morgan v New York City Hous. Auth., 181 AD2d 890; Matter of Kurz v New York City Health & Hosps. Corp., 174 AD2d 671). The respondent acquired actual knowledge of the essential facts constituting the claim within a reasonable time after the expiration of the 90-day period, and the respondent failed to demonstrate that it was prejudiced by the relatively short delay in this case (see, National Sur. Corp. v Town of Greenburgh, 266 AD2d 550; Matter of Tarnaras v Farmingdale Union Free School Dist., 205 AD2d 545; Irizarry v City of Yonkers, 193 AD2d 746). O’Brien, J. P., Krausman, Goldstein and Crane, JJ., concur.